Title: To Thomas Jefferson from J. Phillipe Reibelt, 17 January 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 17 Janv. 1805.
                  
                  J’ai l’honneur, de Vous prevenir, que, Ayant rencontrè dans mon Depot des Tabelles Statistiques tres exactes sur l’Empire Germanique, l’autriche et la Prusse—d’apres les derniers arrangemens politiques—que j’estime convenables a la Bibliotheque du Secretariat d’Etat—j’ai pris la Libertè, de les faire mettre a la poste a Votre Adresse—en me permettant pour çette fois çette exception de la regle, que Vous m’avez prescrite, par le Motif, que la destination est pour l’Etat et Non pas pour Vous personnelement.   Ils sont ecrits en Allemand—mais, comme le Chef des bureaux du Secretariat d’Etat connait çette langue aussi bien, que la langue francaise—et que cette premiere langue aÿe dans çe paÿs çi au moins çivilement une preponderance sur la derniére—je n’y ai pour çela pas trouvè d’inconvenient. Le prix en est au taux d’Europe, en n’y ajoutant que les fraix indispensables d’importation et de Vente—778 Cents.
                  La Gravure de Fred. II.—le Manuel du Museè &c et Aldini me sont reparvenûs. Je Vous en presente mes remercimens—et suis avec le plus profond respect de Votre Excellence Tr. hble et tr. Obst str.
                  
                     Reibelt 
                     
                  
               